Citation Nr: 0714907	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  05-05 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received with 
which to reopen a service connection claim for post traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1972 to October 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in June 2004, a statement 
of the case was issued in December 2004, and a substantive 
appeal was received in February 2005.  The veteran requested 
a Board hearing, but the request was withdrawn by the 
veteran's representative in September 2006.

The issue of service connection for PTSD under a merits 
analysis is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.


FINDINGS OF FACT

1.  A May 2002 rating decision denied the veteran's claim for 
service connection for PTSD; a timely notice of disagreement 
was not received.   

2.  Certain evidence received since the May 2002 rating 
decision raises a reasonable possibility of substantiating 
the claim.  


CONCLUSIONS OF LAW

1.  The May 2002 rating decision that denied the veteran's 
claim for service connection for PTSD is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).  

2.  New and material evidence has been received since the May 
2002 rating decision, and the veteran's claim of service 
connection for PTSD has been reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran's claim was denied by the RO in a May 2002 rating 
decision.  The veteran did not file a notice of disagreement, 
and that decision became final.  38 U.S.C.A. § 7105(c).  
However, a claim which is the subject of a prior final 
decision may be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  If new and 
material evidence has been received with respect to a claim 
that has become final, then the claim is reopened and decided 
on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence") were changed for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  The appellant's 
application to reopen his claim was filed after August 29, 
2001 (it was filed in August 2003); consequently, the current 
version of § 3.156 applies.  38 C.F.R. § 3.156(a) (2006) 
provides as follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.	

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally denied on any 
basis. Additionally, evidence considered to be new and 
material sufficient to reopen a claim should be evidence that 
tends to prove the merits of the claim that was the specified 
basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  

The Board notes here that although the May 2004 rating 
decision initially denied the veteran's request to reopen, 
the December 2004 statement of the case reflects that the RO 
subsequently did find new and material evidence to reopen, 
but then denied under a merits analysis.  However, although 
the RO may have determined that new and material evidence was 
received to reopen the claim, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been received.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001). 

When the claim for service connection for PTSD was denied in 
May 2002, the evidence consisted of the veteran's service 
medical records, outpatient treatment records dated June 1999 
to November 2001, a December 2001 VA examination, and his 
September 2000 claim in which he stated that he would provide 
a stressor statement separately.  However, the veteran failed 
to provide a stressor statement.  Consequently, with no 
reported stressors, the RO denied the claim on the basis the 
veteran had no verifiable stressors.  
  
The evidence received since the May 2002 denial includes the 
veteran's August 2003 answers to the PTSD questionnaire; lay 
statements from his brother and ex-wife; a September 2004 
Statement in Support of the Claim (VA Form 21-4138) in which 
the veteran named another alleged stressor; and additional 
medical records from the VA and private physicians.  The 
newly submitted evidence relates to an unestablished fact 
necessary to substantiate the claim; it is neither cumulative 
nor redundant; and by itself or in conjunction with the 
evidence previously assembled, raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
claim for service connection for PTSD is reopened.  

The Board need not address the question of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) at this 
time since it is anticipated that any deficiencies will be 
remedied by actions directed by the Board in the remand 
section of this decision.  See generally 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  


ORDER

New and material evidence has been received to reopen the 
veteran's claim of service connection for PTSD.  The appeal 
is granted to this extent, subject to the provisions set 
forth in the following remand section of this decision. 


REMAND

In August 2003, the veteran completed a PTSD questionnaire in 
which he listed two stressors.  The first involved witnessing 
a young boy being shot and killed.  The second involved a 
fellow soldier going "bonkers" and taking an axe to his own 
arm.  The veteran and another soldier stopped him from doing 
any harm.  The RO sought verification of these two stressors 
by sending a request to the U.S. Armed Services Center for 
Unit Records Research (USASCRUR) (now called the U. S. Army 
and Joint Services Records Research Center (JSRCC)).  In 
October 2003, USASCRUR responded that it could not verify the 
stressors because the veteran failed to provide names or 
dates for the alleged events.  

The Board notes that in September 2004, the veteran mentioned 
another alleged stressor in which he found a man named 
"Washington"dead in his bunk.  The cause of death was 
possibly a drug overdose and the veteran noted that he [the 
veteran] was responsible for giving lectures regarding drug 
use.  The veteran stated that this happened the day his ship 
(the U.S.S. Oklahoma) left Hong Kong.  His personnel records 
reflect that he served aboard the U.S.S. Oklahoma from March 
1973 to October 1974.  The Board finds that the veteran 
should be given another opportunity to isolate an approximate 
date for the alleged stressor.  The Board also believes that 
the ship's log might show on what date it departed from Hong 
Kong.  Once an approximate date is determined, the RO should 
forward the veteran's personnel records and new stressor 
information to the U. S. Army and Joint Services Records 
Research Center (JSRCC) for verification.  

If the alleged stressor can be verified, then a VA 
examination will be appropriate to address the question of a 
nexus between any current PTSD and a corroborated stressor. 

The Board also notes that in June 2004, the RO sent a 
correspondence to the Social Security Administration (SSA) 
requesting any medical records in its possession.  It is 
unclear what prompted the request; but there was no response 
from the SSA.  The RO should contact the veteran and inquire 
as to whether the veteran made any claims for Social Security 
benefits, and if so, whether the claim was based on an 
alleged psychiatric disability (to include PTSD).  The Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court) has indicated that VA has a duty to obtain SSA 
records when they may be relevant and VA has actual notice 
that the veteran is receiving SSA benefits.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  If the veteran 
indicates that there may be relevant medical records in 
possession of the SSA, then the RO should make further 
requests for these records.   
 
Finally, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  The Board 
recognizes that the new requirements of VCAA notice were not 
in effect at the time the RO issued its VCAA notice.  As 
such, the new requirements do not constitute the basis of 
this remand.  However, since these issues need to be remanded 
on other grounds, the Board finds that the RO should comply 
with the most recent Court analysis.

Accordingly, the case is REMANDED for the following actions:

1. The RO should furnish the veteran with 
an appropriate letter to ensure 
compliance with the Dingess/Hartman 
decision.  The RO should ensure that the 
veteran is furnished proper notice in 
compliance with 38 C.F.R.§ 3.159(b)(1), 
including notice of (a) the information 
and evidence not of record that is 
necessary to substantiate his claim, (b) 
the information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide, including the need to furnish 
all pertinent evidence in his possession.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  

2.  The RO should contact the veteran to 
determine if he made any claims for 
social security benefits based on an 
alleged psychiatric disability (to 
include PTSD).  If so, the RO should 
contact the Social Security 
Administration (SSA) and request copies 
of the veteran's records regarding SSA 
disability benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.

3.  The RO should also request from the 
veteran additional information (to 
include more specific details regarding 
names and dates) about the alleged 
stressors.

4.  The RO should forward the veteran's 
service personnel records and summary of 
the alleged stressors (to specifically 
include the new information regarding the 
death of "Washington" aboard the U.S.S. 
Oklahoma near in time to the date(s) the 
ship left Hong Kong during the period the 
veteran was stationing on that ship 
(between March 1973 and October 1974) to 
the U. S. Army and Joint Services Records 
Research Center (JSRCC) for verification.  

5.  If, and only if, the RO determines 
that an in service stressor is 
corroborated, the veteran should be 
scheduled for a VA PTSD examination.  The 
examiner should be informed of the 
corroborated stressor(s) and asked to 
determine if the veteran currently 
suffers from PTSD related to such 
corroborated stressor.  The claims file 
must be made available to the examiner 
for review, and any medically indicated 
special tests should be accomplished.   
  
6.  After completing any additional 
development deemed necessary, the RO 
should review the expanded record and 
determine if service connection for PTSD 
is warranted.  If the claim is not 
granted, the RO should issue a 
supplemental statement of the case and 
afford the veteran an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


